DETAILED ACTION
	Claims 2-33 were/stand cancelled.  Claim 1 is pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13265936, filed on March 21 2012.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Examiner’s Notes
It is noted that there are several other references cited in the parent Application 15823265 that also either anticipate or render obvious the instantly claimed invention.  For the sake of brevity, the rejection below serves as a sampling of the best art rejections.  The examiner suggests in response that applicants narrow the invention in order better differentiate their invention from the prior art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The instant application claims a method for producing a composition, comprising the steps of: dry milling a solid biologically active material and a millable grinding matrix in a mill comprising a plurality of milling bodies, for a time period sufficient to produce particles of the biologically active material dispersed in an at least partially milled grinding material. 


Claim 1 is rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Barzegar-Jalali et al. (J. Pharm Pharmaceut Sci, 2006).
Barzegar-Jalali et al. is directed to evaluation of carbamazepine after cogrinding with microcrystalline cellulose.  Exemplified is cogrinding carbamazepine (solid biologically active ingredient) and microcrystalline cellulose (millable grinding matrix) with a ball mill.  Balls of different diameters (i.e. a plurality of milling bodies) were utilized.  A grind time of 3 hours was utilized (page 308, materials and methods).  The microcrystalline cellulose is utilized as the hydrophilic carrier (page 308, left column, first paragraph).
Claim 1 is rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Payne et al. (WO 2006069419).
Payne et al. teach a method of producing a nanoparticle composition comprising nanoparticles of a therapeutically effective agent, comprising the step of: mechanochemical synthesis of a mixture of a precursor compound and a co-reactant using milling media in a milling apparatus, for a time period sufficient to produce the nanoparticle composition comprising nanoparticles of the therapeutically effective agent dispersed within a carrier matrix (claim 1). Precursor compound claimed are biologically active materials (claims 18-19). As exemplified the grinding utilizes stainless steel balls as the grinding media (examples).  Exemplified active include solid diclofenac sodium.  Carrier material exemplified is sodium hydrogen sulfate.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Meiser et al.  (WO 2008000042).
Meiser et al. claim a method for producing a composition comprising nanoparticles of a biologically active compound, comprising the step of:  dry milling a solid biologically active compound and a millable grinding compound in a mill comprising a plurality of milling bodies, for a time period sufficient to produce a solid dispersion comprising nanoparticles of the biologically active compound dispersed in an at least partially milled grinding compound. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8735450. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a method for producing a composition, comprising the steps of: dry milling a solid biologically active material and a millable grinding matrix in a mill comprising a plurality of milling bodies, for a time period sufficient to produce particles of the biologically active material dispersed in an at least partially milled grinding material. 
	Patent ‘450 claims a method for producing a composition comprising drying milling a composition comprising diclofenac acid (solid biologically active material), lactose and sodium lauryl sulfate (grinding matrix) in a mill containing a plurality of milling bodies for a time period sufficient to produce a composition comprising nanoparticles of diclofenac acid.
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 US Patent No. 8808751. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Patent ‘751 claims a dry milling method for producing a composition comprising nanoparticles of a biologically active compound, comprising the step of: dry milling a solid biologically active compound, sodium lauryl sulfate and lactose anhydrous or lactose monohydrate (grinding matrix) in a mill comprising a plurality of milling bodies, for a time period sufficient to produce a composition comprising nanoparticles of the biologically active compound having an average size between 1,000 and 75 nm dispersed in at least partially milled lactose anhydrous or lactose monohydrate, wherein the particle size of the lactose anhydrous or lactose monohydrate is reduced by the dry milling. 
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another as the extra claimed ingredients are not excluded by the instant claim language of comprising.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 9095496. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Patent ‘496 claims a method for producing a composition, comprising the steps of: dry milling a solid biologically active material and a millable grinding matrix in a mill comprising a plurality of milling bodies, for a time period sufficient to produce particles of the biologically active material dispersed in an at least partially milled grinding material, wherein the biologically active material is indomethacin. 
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another as indomethacin is a specific biologically active material and the same method steps are claimed.  


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 9849111. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
	Patent ‘111 claims a method for producing a solid unit dosage pharmaceutical composition comprising indomethacin, comprising: dry milling a composition comprising indomethacin, a millable grinding compound and a facilitating agent in a mill for a time period sufficient to produce a composition comprising particles of indomethacin having a median particle size, on a particle volume basis, between 
3,000 nm and 25 nm;  and processing the composition comprising particles of indomethacin into a solid unit dosage pharmaceutical composition containing 20 mg of indomethacin, wherein the solid unit dosage pharmaceutical composition, when tested in vitro by USP Apparatus I (Basket) method of U.S.  Pharmacopoeia at 100 rpm at 37.degree.  C. in 900 ml of 100 mM citric acid buffer (pH 5.5.+-.0.05) has a dissolution rate of indomethacin such that at least 83%, by weight, is released by 75 minutes. 
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another as indomethacin is a specific biologically active material and the same method steps are claimed.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent 10172828.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Patent ‘828 claims a method for producing a solid unit dosage pharmaceutical composition comprising indomethacin, comprising: dry milling a composition comprising indomethacin, a millable grinding compound and a facilitating agent for a time period sufficient to produce a composition comprising particles of indomethacin having a median particle size, on a particle volume basis, between 2,000 nm and 25 nm; and processing the composition comprising particles of indomethacin into a solid unit dosage pharmaceutical composition containing 20 mg of indomethacin, wherein the solid unit dosage pharmaceutical composition, when tested in vitro by USP Apparatus I (Basket) method of U.S. Pharmacopoeia at 100 rpm at 37 °C in 900 ml of 100 mM citric acid buffer (pH 5.5 ± 0.05) has a dissolution rate of indomethacin such that at least 83%, by weight, is released by 75 minutes.
Therefore, the scopes of the patent and the instant application overlap and thus they are obvious variants of one another as indomethacin is a specific biologically active material and the same method steps are claimed.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17329034 (USPGPUB No. 20210403442).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Copending ‘628 claims a method for producing a composition, comprising the steps of: dry milling a solid biologically active material and a millable grinding matrix in a mill for a time period sufficient to produce particles of the biologically active material dispersed in an at least partially milled grinding material wherein the biologically active material is metaxalone.
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another as metaxalone is a specific biologically active material and the same method steps are claimed.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 11103456.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Patent ‘456 claims dry milling method for producing a composition comprising nanoparticles of a biologically active compound, comprising the step of: dry milling particles of a biologically active compound, sodium lauryl sulfate, and a grinding compound selected from the group consisting of: sodium hydrogen sulfate, sodium hydrogen carbonate, sodium hydroxide, succinic acid, fumaric acid, maleic acid, tartaric acid, citric acid, ammonium chloride, methylamine hydrochloride, ammonium bromide, crystalline hydroxides, hydrogen carbonates, hydrogen carbonates of pharmaceutical acceptable alkali metals, sodium sulphate, sodium chloride, sodium metabisulphite, sodium thiosulphate, ammonium chloride, Glauber's salt, ammonium carbonate, sodium bisulphate, magnesium sulphate, potash alum, potassium chloride, sodium carbonate, sodium bicarbonate, potassium carbonate, potassium bicarbonate, and lactose in a mill comprising a plurality of milling bodies, for a time period sufficient to produce a composition comprising nanoparticles of the biologically active compound having an average size between 1,000 and 75 nm dispersed in at least partially milled grinding compound, wherein the particle size of the grinding compound and the particle size of the biologically active compound is reduced by the dry milling.
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another as the same method steps with the same material is claimed.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17960703.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Copending ‘703 claims a method for producing nanoparticle and/or microparticle biologically active material with powder handling characteristics superior to powders made by conventional size reduction processes, wherein the said method comprises the steps of: dry milling a solid biologically active material and a millable grinding matrix in a mill comprising a plurality of milling bodies, for a time period sufficient to produce particles of the biologically active material dispersed in an at least partially milled grinding material.
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another as the same method steps with the same material is claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17461713 (USPGPUB No. 20220054418).
The instant claims are set forth above.
Copending ‘713 claims a method for producing a composition comprising nanoparticles of a biologically active compound, comprising the step of: dry milling a solid biologically active compound and a millable grinding compound in a mill comprising a plurality of milling bodies, for a time period sufficient to produce a solid dispersion comprising nanoparticles of the biologically active compound dispersed in an at least partially milled grinding compound.
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another as the same method steps with the same material is claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16773959 (USPGPUB No. 20200316546).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Copending ‘959 claims a method for producing a composition, comprising the steps of dry milling a solid biologically active material, a surfactant and a millable grinding matrix in a mill comprising a plurality of milling bodies, for a time period sufficient to produce particles of the biologically active material dispersed in an at least partially milled grinding material, wherein the composition produced by said method comprises particles of the biologically active compound at or above a volume fraction of 35-50 v/v%, wherein the particles have a median particle size, determined on a particle volume basis, equal or less than 800 nm.
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another as the same method steps with the same material is claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17468541 (USPGPUB No. 20210401753).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Copending ‘105 claims a method for improving the dissolution profile of a biologically active material, comprising the steps of: dry milling a solid biologically active material and a millable grinding matrix in a mill comprising a plurality of milling bodies, for a time period sufficient to produce particles of the biologically active material dispersed in an at least partially milled grinding material.
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another as the same method steps with the same material is claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17017473 (USPGPUB No. 20210002267).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Copending ‘473 claims a method for producing a composition, comprising the steps of: dry milling a solid biologically active material and a millable grinding matrix in a mill comprising a plurality of milling bodies, for a time period sufficient to produce particles of the biologically active material dispersed in an at least partially milled grinding material, wherein the biologically active material is meloxicam.
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another as the same method steps with the same material is claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616